Exhibit 10.1

 

AGREEMENT BY AND BETWEEN

Southern First Bank, N.A.

Greenville, SC

and

The Comptroller of the Currency

 

Southern First Bank, N.A., Greenville, SC (“Bank”) and the Comptroller of the
Currency of the United States of America (“Comptroller”) wish to protect the
interests of the depositors, other customers, and shareholders of the Bank, and,
toward that end, wish the Bank to operate safely and soundly and in accordance
with all applicable laws, rules and regulations.

 

The Comptroller, through his National Bank Examiner, has examined the Bank and
his findings are contained in the Report of Examination (“ROE”) for the
examination that commenced on June 1, 2009.  The Comptroller has found unsafe
and unsound banking practices relating to credit administration, credit risk
management and liquidity risk management at the Bank.

 

In consideration of the above premises, it is agreed, between the Bank, by and
through its duly elected and acting Board of Directors (“Board”), and the
Comptroller, through his authorized representative, that the Bank shall operate
at all times in compliance with the articles of this Agreement.

 

ARTICLE I

 

JURISDICTION

 

(1)                                  This Agreement shall be construed to be a
“written agreement entered into with the agency” within the meaning of 12 U.S.C.
§ 1818(b)(1).

 

(2)                                  This Agreement shall be construed to be a
“written agreement between such depository institution and such agency” within
the meaning of 12 U.S.C. § 1818(e)(1) and 12 U.S.C. § 1818(i)(2).

 

(3)                                  This Agreement shall be construed to be a
“formal written agreement” within the meaning of 12 C.F.R. § 5.51(c)(6)(ii). 
See 12 U.S.C. § 1831i.

 

(4)                                  This Agreement shall be construed to be a
“written agreement” within the meaning of 12 U.S.C. § 1818(u)(1)(A).

 

(5)                                  All reports or plans which the Bank or
Board has agreed to submit to the Assistant Deputy Comptroller pursuant to this
Agreement shall be forwarded to the:

 

Assistant Deputy Comptroller

Carolinas Field Office

212 South Tryon Street, Suite 700

Charlotte, NC 28281

 

--------------------------------------------------------------------------------


 

ARTICLE II

 

COMPLIANCE COMMITTEE

 

(1) Within thirty (30) days of the date of this Agreement, the Board shall
appoint a Compliance Committee of at least five (5) directors, of which no more
than one (1) shall be an employee or controlling shareholder of the Bank or any
of its affiliates (as the term “affiliate” is defined in 12 U.S.C. §
371c(b)(1)), or a family member of any such person.  Upon appointment, the names
of the members of the Compliance Committee and, in the event of a change of the
membership, the name of any new member shall be submitted in writing to the
Assistant Deputy Comptroller.  The Compliance Committee shall be responsible for
monitoring and coordinating the Bank’s adherence to the provisions of this
Agreement.

 

(2) The Compliance Committee shall meet at least monthly.

 

(3) Within thirty (30) days of the date of this Agreement and quarterly
thereafter, the Compliance Committee shall submit a written progress report to
the Board setting forth in detail:

 

(a) a description of the action needed to achieve full compliance with each
Article of this Agreement;

 

(b) actions taken to comply with each Article of this Agreement; and

 

(c) the results and status of those actions.

 

(4) The Board shall forward a copy of the Compliance Committee’s report, with
any additional comments by the Board, to the Assistant Deputy Comptroller within
ten (10) days of receiving such report.

 

ARTICLE III

 

CRITICIZED ASSETS

 

(1) The Bank shall take immediate and continuing action to protect its interest
in those assets criticized in the ROE, in any subsequent Report of Examination,
by internal or external loan review, or in any list provided to management by
the National Bank Examiners during any examination.

 

(2) Within sixty (60) days, the Board shall adopt, implement, and thereafter
ensure Bank adherence to an updated written program designed to eliminate the
basis of criticism of assets criticized in the ROE, in any subsequent Report of
Examination, or by any internal or external loan review, or in any list provided
to management by the National Bank Examiners during any examination as
“doubtful,” “substandard,” or “special mention.”  This updated program shall
include, at a minimum:

 

(a) an identification of the expected sources of repayment;

 

(b) the appraised value of supporting collateral and the position of the Bank’s
lien on such collateral where applicable;

 

(c) an analysis of current and satisfactory credit information, including cash
flow analysis where loans are to be repaid from operations; and

 

(d) the proposed action to eliminate the basis of criticism and the time frame
for its accomplishment.

 

--------------------------------------------------------------------------------


 

(3) Upon adoption, a copy of the updated program for all criticized assets equal
to or exceeding two hundred fifty thousand dollars ($250,000) shall be forwarded
to the Assistant Deputy Comptroller.

 

(4) The Board shall ensure that the Bank has processes, personnel, and control
systems to ensure implementation of and adherence to the updated program
developed pursuant to this Article.

 

(5) The Board, or a designated committee, shall conduct a review, on at least a
quarterly basis, to determine:

 

(a) the status of each criticized asset or criticized portion thereof that
equals or exceeds two hundred fifty thousand dollars ($250,000);

 

(b) management’s adherence to the program adopted pursuant to this Article;

 

(c) the status and effectiveness of the written program; and

 

(d) the need to revise the program or take alternative action.

 

(6) A copy of each review shall be forwarded to the Assistant Deputy Comptroller
on a quarterly basis (in a format similar to Appendix A, attached hereto).

 

(7) The Bank may extend credit, directly or indirectly, including renewals,
extensions or capitalization of accrued interest, to a borrower whose loans or
other extensions of credit are criticized in the ROE, in any subsequent Report
of Examination, in any internal or external loan review, or in any list provided
to management by the National Bank Examiners during any examination and whose
aggregate loans or other extensions exceed one hundred thousand dollars
($100,000) only if each of the following conditions is met:

 

(a) the Board or designated committee finds that the extension of additional
credit is necessary to promote the best interests of the Bank and that prior to
renewing, extending or capitalizing any additional credit, a majority of the
full Board (or designated committee) approves the credit extension and records,
in writing, why such extension is necessary to promote the best interests of the
Bank; and

 

(b) a comparison to the written program adopted pursuant to this Article shows
that the Board’s formal plan to collect or strengthen the criticized asset will
not be compromised.

 

(8) A copy of the approval of the Board or of the designated committee shall be
maintained in the file of the affected borrower.

 

ARTICLE IV

 

CREDIT RISK

 

(1) Within ninety (90) days, the Board shall develop, implement, and thereafter
ensure Bank adherence to a written program to reduce the high level of credit
risk in the Bank.  The program shall include, but not be limited to:

 

(a) procedures to strengthen credit underwriting, particularly in the commercial
real estate portfolio;

 

(b) procedures to ensure satisfactory and perfected collateral documentation;

 

--------------------------------------------------------------------------------


 

(c) procedures to ensure that extensions of credit are granted, by renewal or
otherwise, to any borrower only after obtaining and analyzing current and
satisfactory credit information;

 

(d) procedures to ensure pre- and post-funding analysis is comprehensive and
includes a complete analysis of the primary source of repayment, guarantor
support, and collateral value.  Analysis must include assessment and
verification of contingent liabilities, and liquid assets when consideration is
given as part of the loan approval decision;

 

(e) An action plan approved by the Board to improve asset diversification and
reduce the risk of any concentration of credit deemed imprudent.  For purposes
of this Article, a concentration of credit is as defined in the “Loan Portfolio
Management” booklet of the Comptroller’s Handbook.

 

(f) procedures to ensure the re-appraisal of property that defines the criteria
for when a new or adjusted appraisal is required based upon changes in market
conditions, original project plans, or loans subject to criticism.

 

(2) Within ninety (90) days, the Board shall develop, implement, and thereafter
ensure Bank adherence to systems which provide for effective monitoring of:

 

(a) compliance with the Bank’s lending policies and laws, rules, and regulations
pertaining to the Bank’s lending function;

 

(b) adequacy of credit and collateral documentation.

 

(3) The Board shall ensure that the Bank has processes, personnel, and control
systems to ensure implementation of and adherence to the program and systems
developed pursuant to this Article.

 

(4) At least quarterly, the Board shall prepare a written assessment of the
bank’s credit risk, which shall evaluate the Bank’s progress under the
aforementioned program.  The Board shall submit a copy of this assessment to the
Assistant Deputy Comptroller.

 

ARTICLE V

 

CREDIT AND COLLATERAL EXCEPTIONS

 

(1) Within ninety (90) days the Board shall take the necessary steps to obtain
current and satisfactory credit information on all loans lacking such
information, including those listed in the ROE, in any subsequent Report of
Examination, in any internal or external loan review, or in any listings of
loans lacking such information provided to management by the National Bank
Examiners at the conclusion of an examination.

 

(2) Within ninety (90) days the Board shall take the necessary steps to ensure
proper collateral documentation is maintained on all loans and correct each
collateral exception listed in the ROE, in any subsequent Report of Examination,
in any internal or external loan review, or in any listings of loans lacking
such information provided to management by the National Bank Examiners at the
conclusion of an examination.

 

(3) If the Board is unable to obtain the credit information or collateral
documentation required by paragraphs (1) and (2) of this Article within ninety
(90) days, the Board shall document its efforts to obtain such information or
documentation, and maintain the documentation of its efforts in the loan file.

 

--------------------------------------------------------------------------------


 

(4) Effective immediately, the Bank may grant, extend, renew, alter or
restructure any loan or other extension of credit only after:

 

(a) documenting the specific reason or purpose for the extension of credit;

 

(b) identifying the expected source of repayment in writing;

 

(c) structuring the repayment terms to coincide with the expected source of
repayment;

 

(d) obtaining and analyzing current and satisfactory credit information,
including cash flow analysis, where loans are to be repaid from operations;

 

(i) Failure to obtain the information in (3)(d) shall require a majority of the
full Board (or a delegated committee thereof) to certify in writing the specific
reasons why obtaining and analyzing the information in (3)(d) would be
detrimental to the best interests of the Bank.

 

(ii) A copy of the Board certification shall be maintained in the credit file of
the affected borrower(s).  The certification will be reviewed by this Office in
subsequent examinations of the Bank; and

 

(e) documenting, with adequate supporting material, the value of collateral and
properly perfecting the Bank’s lien on it where applicable.

 

ARTICLE VI

 

APPRAISALS OF REAL PROPERTY

 

(1)                                  Within thirty (30) days, the Board shall
engage the services of an independent, professionally certified, or licensed
appraiser(s) to provide:

 

(a)                                  a written or updated appraisal, in
accordance with 12 C.F.R. Part 34, for each parcel of real property that
represents primary collateral behind any extension of credit where:

 

(i)                                    the loan was criticized in the ROE or by
the Bank’s internal loan review, and the most recent independent appraisal is
more than twelve (12) months old; or

 

(ii)                                 accrued interest or loan fees have been or
will be added to the outstanding principal balance, and the most recent
independent appraisal is more than twelve (12) months old.

 

(b)                                 a written appraisal on each parcel of Other
Real Estate Owned where it is needed to bring the Bank into conformity with the
provisions of 12 C.F.R. Part 34.

 

(2)                                  The Board shall specifically instruct the
appraiser(s) to comply with the requirements of 12 C.F.R. Part 34.  The details
surrounding any and all other instructions given to the appraiser(s) by the
Bank, whether written or oral, shall be provided to the Assistant Deputy
Comptroller for review prior to the appraiser(s) undertaking the actual
appraisals.

 

(3)                                  All such appraisals shall be completed
within sixty (60) days, and certification by the Board attesting to the
completion of the appraisals shall be forwarded to the Assistant Deputy
Comptroller along

 

--------------------------------------------------------------------------------


 

with your quarterly progress reports.

 

(4)                                  The Board shall ensure that all appraisals
are reviewed to assess compliance with 12 C.F.R. Part 34, as well as any
applicable bank policies.  Appraisal reviews shall include sufficient narratives
to document why the reviewer concurs or does not concur with the appraised
value.  Written documentation of all such reviews shall be maintained by the
bank.

 

ARTICLE VII

 

LENDING POLICY

 

(1)                                  Within ninety (90) days, the Board shall
review and revise the Bank’s written loan policy.  In revising this policy, the
Board shall refer to “Loan Portfolio Management” booklet of the Comptroller’s
Handbook.  This policy shall incorporate, but not necessarily be limited to, the
following:

 

(a)          a provision that current and satisfactory credit information will
be obtained on each borrower;

 

(b)         measures to correct the deficiencies in the Bank’s lending
procedures noted in any ROE;

 

(c)          guidelines consistent with Banking Circular 255, setting forth the
criteria under which renewals of extensions of credit may be approved.  At a
minimum the policy shall:

 

(i) ensure that renewals are not made for the sole purpose of reducing the
volume of loan delinquencies; and

 

(ii) provide guidelines and limitations on the capitalization of interest;

 

(d) guidelines governing lending standards for all types of lending in which the
bank is engaged;

 

(e) guidelines for periodic review of the Bank’s adherence to the revised
lending policy.

 

(2) Upon adoption, the policy shall be implemented, the Board shall thereafter
ensure Bank adherence to the policy, and a copy of the policy shall be forwarded
to the Assistant Deputy Comptroller for review.

 

(3) The Board shall ensure that the Bank has processes, personnel, and control
systems to ensure implementation of and adherence to the policy developed
pursuant to this Article.

 

ARTICLE VIII

 

ALLOWANCE FOR LOAN AND LEASE LOSSES

 

(1)   Within sixty (60) days, the Board shall adopt, implement, and thereafter
ensure adherence to updated written policies and procedures for maintaining an
adequate Allowance for Loan and Lease Losses (“ALLL”) in accordance with
generally accepted accounting principles.  The ALLL policies and procedures
shall be consistent with the guidance set forth in the Federal Financial
Institutions Examination Council’s “Interagency Policy Statement on the
Allowance for Loan and Lease Losses” dated December 13, 2006 (OCC Bulletin
2006-47) and with “Allowance for Loan and Lease Losses,” booklet A-ALLL of the

 

--------------------------------------------------------------------------------


 

Comptroller’s Handbook, and shall at a minimum include:

 

(a)  procedures for determining whether a loan is impaired and measuring the
amount of impairment, consistent with FASB Statement of Financial Accounting
Standards No. 114, Accounting by Creditors for Impairment of a Loan;

 

(b)  procedures for segmenting the loan portfolio and estimating loss on groups
of loans, consistent with FASB Statement of Financial Accounting Standards
No. 5, Accounting for Contingencies.  The following must be included in the
procedures:

 

(i)  All FASB Statement of Financial Accounting Standards No. 5 qualitative
factors discussed in OCC Bulletin 2006-47;

 

(ii) A process to track and calculate the historical loss for each homogenous
Statement of Financial Accounting Standards No. 5 pool of loans;

 

(d)         a process to adjust historical losses based on significant factors
that affect the collectability of loans in the portfolio.

 

(e)          procedures for validating the ALLL methodology; and

 

(f)            a process for summarizing and documenting, for the Board’s review
and approval, the amount to be reported in the Consolidated Reports of Condition
and Income (“Call Reports”) for the ALLL.

 

(2)          The Board shall ensure that the Bank has processes, personnel, and
control systems to ensure implementation of and adherence to the policies and
procedures developed pursuant to this Article.

 

(3)          A copy of the Board’s policies and procedures developed pursuant to
this Article shall be submitted to the Assistant Deputy Comptroller for review
and prior written determination of no supervisory objection. Upon receiving a
determination of no supervisory objection from the Assistant Deputy Comptroller,
the Bank shall implement and adhere to the program.

 

(4) The policies and procedures developed pursuant to this Article shall provide
for a review of the Allowance by the Board at least once each calendar quarter. 
Any deficiency in the Allowance shall be remedied in the quarter it is
discovered, prior to the filing of the Consolidated Reports of Condition and
Income, by additional provisions from earnings.  Written documentation shall be
maintained indicating the factors considered and conclusions reached by the
Board in determining the adequacy of the Allowance.

 

ARTICLE IX

 

OTHER REAL ESTATE OWNED

 

(1)          Within thirty (30) days, the Board shall adopt, implement, and
thereafter ensure Bank adherence to a policy to ensure that Other Real Estate
Owned (“OREO”) is managed in accordance with 12 U.S.C. § 29 and 12 C.F.R.
Part 34.  The policy shall address:

 

--------------------------------------------------------------------------------


 

(a)          responsibility and authority for OREO properties;

 

(b)         proper accounting procedures for OREO properties from transfer to
the Bank and until and upon sale to a third party;

 

(c)          procedures to require timely appraisals pursuant to 12 C.F.R. §
34.85 and 12 C.F.R. Part 34, Subpart C;

 

(d)         diligent sales efforts; and

 

(e)          reporting systems.

 

(2)          Upon adoption, the Board shall submit a copy of the policy to the
Assistant Deputy Comptroller for review.

 

(3)          The Board shall ensure that the Bank has processes, personnel, and
control systems to ensure implementation of and adherence to the policy
developed pursuant to this Article.

 

ARTICLE X

 

DEPENDENCE ON WHOLESALE OR CREDIT SENSITIVE LIABILITIES

 

(1) The Bank shall continue to improve the Bank’s liquidity position, as of the
date of the ROE, and maintain adequate sources of stable funding given the Bank’
s anticipated liquidity and funding needs.  Such actions shall include, but not
be limited to:

 

(a) reduction of wholesale or credit sensitive liabilities and/or increase of
liquid assets;

 

(b) revision of the Bank’s strategic plan in light of the requirement of this
Article; and

 

(c) establishment of prudent limits on the nature and amount of liquidity risk
that can be taken.

 

ARTICLE XI

 

BROKERED DEPOSITS

 

(1) The Bank may accept, renew or rollover Brokered Deposits (as defined by 12
C.F.R. § 337.6(a)(2)) for deposit at the Bank, up to twenty five percent (25%)
of total deposits (total deposits as reported in the most recent Consolidated
Report of Condition as of the date of this Agreement), without obtaining prior
written determination of no supervisory objection from the Assistant Deputy
Comptroller.

 

(2) The bank shall not exceed the twenty five percent (25%) limitation on
brokered deposits in paragraph (1) without obtaining the prior written
determination of no supervisory objection from the Assistant Deputy Comptroller.

 

(3) The limitations of paragraphs (1) and (2) shall include the acquisition of
Brokered Deposits through any transfer, purchase, or sale of assets, including
Federal funds transactions administered through a deposit broker.

 

--------------------------------------------------------------------------------


 

(4) If the Bank seeks to acquire Brokered Deposits exceeding the twenty five
percent (25%) limitation on brokered deposits in paragraph (1), the Board shall
apply to the Assistant Deputy Comptroller for written permission.  Such
application shall contain, at a minimum, the following:

 

(a) the dollar volume, maturities, and cost of the Brokered Deposits to be
acquired;

 

(b) the proposed use of the Brokered Deposits, i.e., short-term liquidity or
restructuring of liabilities to reduce cost;

 

(c) alternative funding sources available to the Bank; and

 

(d) the reasons why the Bank believes that the acceptance of the Brokered
Deposits does not constitute an unsafe and unsound practice in its particular
circumstances.

 

(5)   The Assistant Deputy Comptroller may require the submission of such
additional information as necessary to make an informed decision.  Upon
consideration of the Bank’s application, the Assistant Deputy Comptroller will
determine whether the proposed acquisition of Brokered Deposits may be
accomplished in a safe and sound manner and may condition the Bank’s acquisition
as the Assistant Deputy Comptroller shall deem appropriate.

 

ARTICLE XII

 

PROFIT PLAN

 

(1) Within sixty (60) days, the Board shall develop, implement, and thereafter
ensure Bank adherence to an updated written profit plan to improve and sustain
the earnings of the Bank at a level satisfactory to support operations, the
allowance for loan and lease losses, and augment capital commensurate with the
Bank’s risk profile.  This updated plan shall include, at minimum, the following
elements:

 

(a) identification of the major areas in and means by which the Board will seek
to improve the Bank’s operating performance;

 

(b) realistic and comprehensive budgets, including projected balance sheets and
year-end income statements;

 

(c) a budget review process to monitor both the Bank’s income and expenses, and
to compare actual figures with budgetary projections; and

 

(d) a description of the operating assumptions that form the basis for major
projected income and expense components.

 

(2) The budgets and related documents required in paragraph (1) above for 2010
shall be submitted to the Assistant Deputy Comptroller upon completion.  The
Board shall submit to the Assistant Deputy Comptroller annual budgets as
described in paragraph (1) above for each year this Agreement remains in
effect.  The budget for each year shall be submitted on or before December 31,
of the preceding year.

 

(3) The Board shall forward comparisons of its balance sheet and profit and loss
statement to the profit plan projections to the Assistant Deputy Comptroller on
a quarterly basis.

 

(4) The Board shall ensure that the Bank has processes, personnel, and control
systems to ensure

 

--------------------------------------------------------------------------------


 

implementation of and adherence to the plan developed pursuant to this Article.

 

ARTICLE XIII

 

CLOSING

 

(1) Although the Board has agreed to submit certain programs and reports to the
Assistant Deputy Comptroller for review or prior written determination of no
supervisory objection, the Board has the ultimate responsibility for proper and
sound management of the Bank.

 

(2) It is expressly and clearly understood that if, at any time, the Comptroller
deems it appropriate in fulfilling the responsibilities placed upon him/her by
the several laws of the United States of America to undertake any action
affecting the Bank, nothing in this Agreement shall in any way inhibit, estop,
bar, or otherwise prevent the Comptroller from so doing.

 

(3) Any time limitations imposed by this Agreement shall begin to run from the
effective date of this Agreement.  Such time requirements may be extended in
writing by the Assistant Deputy Comptroller for good cause upon written
application by the Board.

 

(4) The provisions of this Agreement shall be effective upon execution by the
parties hereto and its provisions shall continue in full force and effect unless
or until such provisions are amended in writing by mutual consent of the parties
to the Agreement or excepted, waived, or terminated in writing by the
Comptroller.

 

(5) In each instance in this Agreement in which the Board is required to ensure
adherence to, and undertake to perform certain obligations of the Bank, it is
intended to mean that the Board shall:

 

(a) authorize and adopt such actions on behalf of the Bank as may be necessary
for the Bank to perform its obligations and undertakings under the terms of this
Agreement;

 

(b) require the timely reporting by Bank management of such actions directed by
the Board to be taken under the terms of this Agreement;

 

(c) follow-up on any non-compliance with such actions in a timely and
appropriate manner; and

 

(d) require corrective action be taken in a timely manner of any non-compliance
with such actions.

 

(6) This Agreement is intended to be, and shall be construed to be, a
supervisory “written agreement entered into with the agency” as contemplated by
12 U.S.C. § 1818(b)(1), and expressly does not form, and may not be construed to
form, a contract binding on the Comptroller or the United States. 
Notwithstanding the absence of mutuality of obligation, or of consideration, or
of a contract, the Comptroller may enforce any of the commitments or obligations
herein undertaken by the Bank under his supervisory powers, including 12 U.S.C.
§ 1818(b)(1), and not as a matter of contract law.  The Bank expressly
acknowledges that neither the Bank nor the Comptroller has any intention to
enter into a contract.  The Bank also expressly acknowledges that no officer or
employee of the Office of the Comptroller of the Currency has statutory or other
authority to bind the United States, the U.S. Treasury Department, the
Comptroller, or any other federal bank regulatory agency or entity, or any
officer or employee of any of those entities to a contract affecting the
Comptroller’s exercise of his supervisory responsibilities.  The terms of this
Agreement, including this paragraph, are not subject to amendment or
modification by any extraneous expression, prior agreements or prior
arrangements between the parties, whether oral or written.

 

--------------------------------------------------------------------------------


 

IN TESTIMONY WHEREOF, the undersigned, authorized by the Comptroller, has
hereunto set his hand on behalf of the Comptroller.

 

 

/S/Kent D. Stone

 

June 8, 2010

Kent D. Stone
Assistant Deputy Comptroller
Carolinas Field Office

 

Date

 

--------------------------------------------------------------------------------


 

IN TESTIMONY WHEREOF, the undersigned, as the duly elected and acting Board of
Directors of the Bank, have hereunto set their hands on behalf of the Bank.

 

 

/s/Andrew B. Cajka

 

June 8, 2010

Andrew B. Cajka

 

Date

 

 

 

/s/Mark A. Cothran

 

June 8, 2010

Mark A. Cothran

 

Date

 

 

 

/s/Leighton M. Cubbage

 

June 8, 2010

Leighton M. Cubbage

 

Date

 

 

 

/s/Anne S. Ellefson

 

June 8, 2010

Anne S. Ellefson

 

Date

 

 

 

/s/David G. Ellison

 

June 8, 2010

David G. Ellison

 

Date

 

 

 

/s/Fred Gilmer, Jr.

 

June 8, 2010

Fred Gilmer, Jr.

 

Date

 

 

 

/s/Tecumseh Hooper, Jr.

 

June 8, 2010

Tecumseh Hooper, Jr.

 

Date

 

 

 

/s/Rudolph G. Johnstone, III. M.D.

 

June 8, 2010

Rudolph G. Johnstone, III. M.D.

 

Date

 

 

 

/s/James B. Orders, III

 

June 8, 2010

James B. Orders, III

 

Date

 

 

 

/s/R. Arthur Seaver, Jr.

 

June 8, 2010

R. Arthur Seaver, Jr.

 

Date

 

 

 

 

 

 

William B. Sturgis

 

Date

 

--------------------------------------------------------------------------------


 

APPENDIX A

Southern First Bank, N.A.

Greenville, SC

 

CRITICIZED ASSET REPORT AS OF:

 

 

BORROWER(S):

 

ASSET BALANCE(S) AND OCC RATING (SM, SUBSTANDARD, DOUBTFUL OR LOSS):

 

$

CRITICISM

 

 

AMOUNT CHARGED OFF TO DATE

 

FUTURE POTENTIAL CHARGE-OFF

 

 

PRESENT STATUS (Fully explain any increase in outstanding balance; include past
due status, nonperforming, significant progress or deterioration, etc.):

 

 

FINANCIAL AND/OR COLLATERAL SUPPORT (include brief summary of most current
financial information, appraised value of collateral and/or estimated value and
date thereof, bank’s lien position and amount of available equity, if any,
guarantor(s) info, etc.):

 

 

PROPOSED PLAN OF ACTION TO ELIMINATE ASSET CRITICISM(S) AND TIME FRAME FOR ITS
ACCOMPLISHMENT:

 

 

IDENTIFIED SOURCE OF REPAYMENT AND DEFINED REPAYMENT PROGRAM (repayment program
should coincide with source of repayment):

 

 

Use this form for reporting each criticized asset that exceeds two hundred fifty
thousand dollars ($250,000) and retain the original in the credit file for
review by the examiners.  Submit your reports quarterly until notified
otherwise, in writing, by the Assistant Deputy Comptroller.

 

--------------------------------------------------------------------------------